Title: To James Madison from Le Breton de Villandry, 15 July 1804 (Abstract)
From: Villandry, Le Breton de
To: Madison, James


15 July 1804, Charleston. Has been asked by a great number of his fellow citizens, refugees from Saint-Domingue, to request the aid of the U.S. government in supplying them with a ship to transport them to Louisiana and in granting them land, tools, and enough supplies to enable them to live for several months.
Had first asked the Charleston welfare committee for aid. This request was forwarded to the governor in May to be presented personally to the president. Begs JM to intercede with the president on their behalf. The sole desire of these idle farmers and laborers is to dedicate themselves to work for the benefit of their children, their relatives, and their friends.
